Smith, J.:
The exact construction of this lining, which is claimed to be a process of manufacture, is not made- clear. It is fairly inferable, however, from the evidence that the relator manufactures a lead boiler, which is placed inside the steel digester and acts as a lining thereto. Just how that is protected or supported, by. the brick and mortar does not appear, nor do I deem it material. A company formed to manufacture lead boilers would be a manufacturing company. Why less a manufacturing company if the boilers be used as linings to pulp digesters ? The character- of the business is the saíne whether these be manufactured in a separate manufactory and shipped, or whether they be manufactured upon the ground where they are used. This manufacture is not an incident to other business. It is the main or sole business of this company. In 6ur judgment the relator comes clearly within the exemption of section 183 of the Tax Law (Laws of 1896, chap. 908), as a manufacturing cor .poration employing all its capital in this State “ in manufacturing and in the sale of the product of such manufacturing.”
Wé think the determination of' the Comptroller should be reversed.
Parker, P. J., Edwards, Chase and Houghton, JJ., concurred.
' Determination of the Comptroller reversed, with fifty dollars. costs and disbursements.